Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on April 14, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on April 14, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims and arguments/remarks.

Allowable Subject Matter
4.	Claims 1-2, 7-9, 11-13, and 16-27 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:

The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:


Claim 1, “the second ferromagnet has a same crystal structure as the first ferromagnet” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 17, “the anti-ferromagnet has a crystal structure different from a crystal structure of the first ferromagnet” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 17 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818